DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroaki (JP2005223304 (A); of record).
	Hiroako discloses a substrate for electronic device formation (Figs. 1-4; particularly see Fig. 4), the substrate (1, 4, 5, 8a, 9) comprising: a major surface having a peripheral edge region (9, 8a) with an orientation feature (OF; see [0018], [0035], [0036]) which is formed therein; and a roughened surface texture (9) formed on the peripheral edge region, the roughened surface texture having an opacity that is greater than an opacity of (i.e., has a translucency lower than that of) the major surface, wherein the orientation feature is a notch, and an innermost edge of the notch extends substantially to an innermost edge of the roughened surface texture (as shown and/or similar to what is shown in Fig. 1).

	Regarding claim 21, in addition to what have been discussed above, it is further noted that the above substrate can be mainly formed of sapphire or quartz.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9, 11-12, 14-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki.
The disclosure of Hiroaki is discussed as applied to claims 1, 2, 10, 17, 21 and 22 above.
Although Hiroaki does not more expressly disclose the specific opacities and/or roughness for the peripheral edge region and the major surface region, it is noted that: each of the specific opacities and roughness for the major surface region and the peripheral edge region is an art-recognized, result-oriented, important parameter, subject to routine experimentation and optimization.  

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to the claims rejected above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOUXIANG HU/           Primary Examiner, Art Unit 2898